Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 1 of 7 Page ID #:425

                                                                             JS-6
     1

     2

     3

     4

     5

     6

     7

     8
                                   UNITED STATES DISTRICT COURT

     9
                              CENTRAL DISTRICT OF CALIFORNIA

   10

   11 KATHRYN HIRSH, individually and              Case No. 2:19-cv-9782-DSF (AFMx)
   12
         on behalf of all others similarly
         situated,                                 ORDER GRANTING FINAL
   13                                              APPROVAL OF CLASS ACTION
                      Plaintiff,                   SETTLEMENT AND ENTERING
   14
                                                   FINAL JUDGMENT
   15
                 v.

   16 WW NORTH AMERICA HOLDINGS,
         INC.,
   17

   18                 Defendant.               /
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                                                         CASE NO. 2:19-CV-9782 DSF (AFMx)
Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 2 of 7 Page ID #:426



     1        The Court having considered the motion of Plaintiff Kathryn Hirsh for final
     2 approval of class settlement and payments to the Plaintiff, Class Counsel, the

     3 California Labor and Workforce Development Agency (“LWDA”) and the

     4 Settlement Administrator, having determined that this matter is appropriate for

     5 decision without oral argument, see Fed. R. Civ. P. 78; Local Rule 7-15, and

     6 having found good cause, ORDERS AS FOLLOWS:

     7        1.     For purposes of this Final Approval Order and except as otherwise
     8 specified, the Court adopts all defined terms set forth in the Stipulation of

     9 Settlement.
   10         2.     The Court has jurisdiction over this Action and the Settlement
   11 pursuant to 28 U.S.C. sections 1132(a) and 1332(d).

   12         3.     The Court finds the Settlement was made and entered into in good
   13 faith and approves the Settlement as fair, adequate, and reasonable to all Class

   14 Members.

   15                                    Class Certification
   16         4.     In the Court’s Preliminary Approval Order, the Court certified the
   17 Class for purposes of settlement. The Court finds, for purposes of settlement only,

   18 that the Class meets the requirements for certification under Rule 23 of the Federal

   19 Rules of Civil Procedure. For purposes of effectuating the Settlement, the Court

   20 finally certifies the following Class:

   21                All persons who worked for Defendant as Studio Team Members in
   22                California at any time between November 14, 2015, through the date
   23                of the Preliminary Approval Order.
   24         5.     In the Court’s Preliminary Approval Order, Plaintiff Kathryn Hirsh
   25 was appointed as Class Representative as to the conditionally certified Class. The

   26 Court confirms her appointment for purposes of this settlement.

   27         6.     In the Court’s Preliminary Approval Order, Rudy, Exelrod, Zieff &
   28 Lowe, LLP was appointed as Class Counsel as to the conditionally certified Class.

                                                  1

                                                          CASE NO. 2:19-CV-9782 DSF (AFMx)
Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 3 of 7 Page ID #:427



     1 The Court confirms the appointment as Class Counsel for purposes of this

     2 settlement.

     3                                     Class Notice
     4        7.     Notice of Settlement to Class Members, as set forth in the Stipulation
     5 of Settlement, has been completed in conformity with the terms of the Stipulation

     6 of Agreement and Preliminary Approval Order as to all Class Members who could

     7 be identified through reasonable effort. The Court finds that said notice was the

     8 best notice practicable under the circumstances. The Notice provided due and

     9 adequate notice to Class Members of the proceedings and of the matters set forth
   10 therein, including the Settlement, and the manner by which objections to the

   11 Settlement could be made and Class Members could opt out of the non-PAGA

   12 portion of the Settlement. The Notice fully satisfied the requirements of due

   13 process.

   14                       California Private Attorneys General Act
   15         8.     The Court finds that Plaintiff was authorized to proceed on behalf of
   16 the State of California under the California Private Attorneys General Act (Cal.

   17 Labor Code §2698 et seq.) (PAGA) to resolve the PAGA claims asserted in the

   18 First Amended Complaint, that the State had an opportunity to review the PAGA

   19 claims that Plaintiff is releasing on the State’s behalf pursuant to California Labor

   20 Code section 2699(l) and 2699.3, and that the State has expressed no objection to

   21 the PAGA portion of this Settlement. Plaintiff, all Class Members (whether or not

   22 they have opted out of the Settlement) on whose behalf she has settled these PAGA

   23 claims, and the State of California shall be deemed to have expressly waived and

   24 relinquished, by operation of law and to the fullest extent permitted by law, the

   25 provisions, rights, and benefits they otherwise may have had related to the PAGA

   26 portion of the Settlement Class Released Claims.

   27                        Objections and Requests for Exclusion
   28

                                                 2

                                                          CASE NO. 2:19-CV-9782 DSF (AFMx)
Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 4 of 7 Page ID #:428



     1        9.     No objections to the Settlement were received from any Class
     2 Members.

     3        10.    A Request for Exclusion were submitted by one Class Member. The
     4 Court finds that Cindy Newman submitted a valid and timely Request for

     5 Exclusion and therefore shall not be bound by the terms of the Stipulation of

     6 Settlement related to the non-PAGA portion of the Settlement.

     7                          Release of Claims and Injunction
     8        11.    Plaintiff and all other Class Members, excluding the Class Member
     9 identified in Paragraph 10 above, shall have, by operation of this Judgment, fully,
   10 finally, and forever released, relinquished, and discharged the Releasees from the

   11 Settlement Class Released Claims as set forth in Section IX of the Stipulation of

   12 Settlement. All Class Members who are part of the PAGA Group, as defined in the

   13 Stipulation of Settlement, including the Class Member identified in Paragraph 10

   14 above, shall have, by operation of this Judgment, fully, finally, and forever

   15 released, relinquished, and discharged the Releasees from any claims under PAGA.

   16         12.    Plaintiff and all other Class Members, except the Class Member
   17 identified in paragraph 10 above, are enjoined from filing or prosecuting any other

   18 cases, claims, suits, or administrative proceedings involving the Settlement Class

   19 Released Claims as set forth in the Stipulation of Settlement. All Class Members

   20 who are part of the PAGA Group, as defined in the Stipulation of Settlement,

   21 including the Class Member identified in Paragraph 10 above, shall be bound by

   22 their covenant, as provided in the Stipulation of Settlement, that they will not

   23 participate or receive recovery or monies in connection with any proceeding

   24 seeking penalties under the PAGA for claims based on facts which were or could

   25 have been alleged in the First Amended Complaint, based on the facts and

   26 allegations therein.

   27                         Payments Pursuant to the Stipulation
   28

                                                 3

                                                         CASE NO. 2:19-CV-9782 DSF (AFMx)
Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 5 of 7 Page ID #:429



     1        13.   Defendant is to fund the Qualified Settlement Fund no later than 40
     2 days after Final Approval. The Court finds that the Maximum Settlement Amount,

     3 the Net Settlement Amount for Class Members, the PAGA Group Payment for the

     4 PAGA Group, and the methodology used to calculate and pay each Class

     5 Member’s portion of the Net Settlement Amount and/or PAGA Group Payment is

     6 fair and reasonable, and authorizes the Settlement Administrator to pay and

     7 distribute the Net Settlement Amount and PAGA Group Payment to the Class

     8 Members in accordance with the terms of the Stipulation of Settlement and this

     9 Order.
   10         14.   The funds for any check that remains uncashed 90 days after the
   11 payment of first round settlement checks by the Settlement Administrator will be

   12 paid as a cy pres award to the Legal Aid at Work (amounts to be earmarked for

   13 legal aid clinics and educational functions). In such event, the Class Members

   14 whose checks remain uncashed 90 days after the payment of first round settlement

   15 checks by the Settlement Administrator shall nevertheless remain subject to the

   16 terms of the Judgment.

   17         15.   For the reasons stated in the Court’s Order Granting Plaintiff’s Motion

   18 for Fees and Reimbursement of Costs and Expenses, Class Counsel shall be paid

   19 $185,426.10 as their attorneys’ fees and $8295.61 for reimbursement of costs and

   20 expenses from the Maximum Settlement Amount in accordance with the terms of

   21 the Stipulation of Settlement.

   22         16.   The Settlement Administrator shall withhold 10% of the above-stated

   23 attorney’s fees until further order of this Court. When Class Counsel provides a

   24 declaration stating that all other terms of the settlement have been implemented, as

   25 well as a proposed order releasing the remainder of the fees award, the Court will

   26 issue an order releasing the remainder of the funds.

   27         17.   Plaintiff Kathryn Hirsh shall be paid a Class Representative Service
   28 Enhancement in the amount of $1,500.00 from the Maximum Settlement Amount

                                                4

                                                        CASE NO. 2:19-CV-9782 DSF (AFMx)
Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 6 of 7 Page ID #:430



     1 in accordance with the terms of the Stipulation of Settlement. Hirsh expended

     2 substantially less time than many other class representatives in cases before this

     3 Court, has continued to work for the same employer throughout the course of the

     4 litigation, and has not identified any potential claims she might be releasing as a

     5 result of the general release.

     6        18.    The Settlement Administrator shall be paid an amount not to exceed
     7 $15,000.00 from the Maximum Settlement Amount for the costs and expenses of

     8 administering the Settlement.

     9        19.    A payment in the amount of $37,500 from the Maximum Settlement
   10 Amount shall be allocated to penalties under the PAGA, California Labor Code

   11 section 2698, et seq., and paid by the Settlement Administrator directly to the

   12 LWDA.

   13                                         Dismissal
   14         20.    The Action is dismissed on the merits and with prejudice, permanently
   15 barring the Plaintiff and all other Settlement Class Members from filing,

   16 commencing, prosecuting, or pursuing all Settlement Class Released Claims as set

   17 forth in the Stipulation of Settlement, whether or not on a class action basis, or

   18 from participating in any class action involving such claims.

   19         21.    The claims pursuant to Labor Code section 2699, et seq. are dismissed
   20 with prejudice as set forth in the Stipulation of Settlement.

   21                                     Other Provisions
   22         22.    Nothing relating to this Order, or any communications, papers, or
   23 orders related to the Settlement, shall be cited to as, construed to be, admissible as,

   24 or deemed an admission by Defendant or Releasees of any liability, culpability,

   25 negligence, or wrongdoing toward the Plaintiff, the Class Members, or any other

   26 person, or that class or collective action certification is appropriate in this or any

   27 other matter. There has been no determination by any Court as to the merits of the

   28 claims asserted by Plaintiff against Defendant or as to whether a class should be

                                                   5

                                                           CASE NO. 2:19-CV-9782 DSF (AFMx)
Case 2:19-cv-09782-DSF-AFM Document 42 Filed 02/12/21 Page 7 of 7 Page ID #:431



     1 certified, other than for settlement purposes only. Furthermore, nothing in the

     2 Stipulation of Settlement shall be cited to as, construed to be, admissible as, or

     3 considered any form of waiver of any alternative dispute resolution agreements,

     4 provisions, or policies by Defendant or Releasees.

     5        23.    The Parties shall implement the Settlement according to the terms of
     6 the Stipulation of Settlement.

     7        24.    The Court reserves exclusive and continuing jurisdiction over the
     8 Action, Plaintiff, the Class Members, and Defendant for purposes of supervising

     9 the implementation, enforcement, construction, administration, and interpretation
   10 of the Settlement and this Judgment.

   11         25.    If the Settlement does not become final and effective in accordance
   12 with its terms, this Judgment shall be rendered null and void and shall be vacated

   13 and, in such event, all related orders entered and all releases delivered in

   14 connection herewith also shall be rendered null and void.

   15         IT IS SO ORDERED.
   16    DATED: February 12, 2021
   17                                          Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  6

                                                          CASE NO. 2:19-CV-9782 DSF (AFMx)
